            Case 1:19-cv-11457-IT Document 107 Filed 04/15/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

        Plaintiffs,

                        v.
                                                   Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

        Defendants.


 PLAINTIFFS’ CONSENTED MOTION FOR LEAVE TO FILE REPLY IN FURTHER
  SUPPORT OF THEIR MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Plaintiffs AnywhereCommerce, Inc. and BBPOS Limited, by and through counsel, and

with the consent of Defendants, request leave of Court to file a Reply in Further Support of Their

Motion to Compel Production of Documents and, in support thereof, state as follows:

       1.      On March 30, 2020, the Court held a conference with the parties regarding a

discovery dispute with respect to the applicability of French data privacy laws (referred to as the

“GDPR”) to the discovery in this case. During the conference, the Court permitted briefing on the

issue, to be initiated by a motion to compel by Plaintiffs.

       2.      On April 6, 2020, Plaintiffs filed their Motion to Compel the Production of

Documents (the “Motion”).         Defendants filed an Opposition to Plaintiffs’ Motion (the

“Opposition”) on April 13, 2020.

       3.      Under Local Rule 7.1(b)(3), replies in further support of motions may only be

submitted with leave of court.
             Case 1:19-cv-11457-IT Document 107 Filed 04/15/20 Page 2 of 5



        4.      Here, there exists good cause for the Court to permit Plaintiffs to file a reply because

Defendants have proposed a form of relief that is untimely, unrelated to the current discovery

dispute, and has never before been raised with Plaintiffs or the Court.

        5.      Specifically, Defendants propose that the Court limit discovery to the issue of

whether the statute of limitations bars some or all of Plaintiffs’ claims. That has absolutely nothing

to do with the GDPR, data privacy, or any other matters at issue in this discovery dispute. Rather,

Defendants casually seek to slip in an extraordinary limitation on Plaintiffs’ right to discovery

without any warning, chance to meet and confer, or opportunity for briefing. Defendants could

have (and should have) proposed this as part of the Rule 16 conference in August 2019 – they did

not. Defendants could have (and should have) objected on this ground in response to Plaintiffs’

December 2019 discovery requests – they did not. Defendants could have (and should have)

brought this up during the March 30, 2020 Court conference regarding the instant dispute – they

did not do that either.

        6.      In light of the surprise proposal, and with the consent of Defendants, Plaintiffs

request leave to file a reply in further support of their Motion. Attached as Exhibit A is the reply

Plaintiffs wish to file in the event that the Court grants them leave to do so.

        WHEREFORE, Plaintiffs AnywhereCommerce, Inc. and BBPOS Limited request that the

Court grant them leave to file a Reply in Further Support of Their Motion to Compel Production

of Documents.



Respectfully submitted this 15th day of April, 2020,


                                                       /s/ Daniel Carmeli
                                                       MELISSA A. BOZEMAN
                                                       OLIVER D. GRIFFIN
                                                       PETER N. KESSLER

                                                   2
Case 1:19-cv-11457-IT Document 107 Filed 04/15/20 Page 3 of 5



                                  Kutak Rock LLP
                                  1760 Market Street, Suite 1100
                                  Philadelphia, PA 19103
                                  Tel: (215) 288-4384
                                  Fax: (215) 981-0719
                                  Melissa.bozeman@kutakrock.com
                                  Oliver.griffin@kutakrock.com
                                  Peter.kessler@kutakrock.com

                                  DANIEL CARMELI
                                  Kutak Rock LLP
                                  1801 California Street, Suite 3000
                                  Denver, Colorado 80202
                                  Tel: (303) 297-2400
                                  Fax: (303) 292-7799
                                  Daniel.carmeli@kutakrock.com

                                  JONATHON D. FRIEDMANN
                                  ROBERT P. RUDOLPH
                                  Rudolph Friedmann LLP
                                  92 State Street
                                  Boston, MA 02109
                                  Tel: (617) 723-7700
                                  Fax: (617) 227-0313
                                  jfriedmann@rflawyers.com
                                  rrudolph@rflawyers.com

                                  RICARDO G. CEDILLO
                                  Davis, Cedillo & Mendoza, Inc.
                                  755 E. Mulberry Ave., Ste 500
                                  San Antonio, Texas 78212
                                  Tel: (210) 822-6666
                                  Fax: (210) 822-1151
                                  rcedillo@lawdcm.com

                                  Counsel for Plaintiffs AnywhereCommerce,
                                  Inc. and BBPOS Limited




                              3
          Case 1:19-cv-11457-IT Document 107 Filed 04/15/20 Page 4 of 5



                CERTIFICATION UNDER LOCAL CIVIL RULE 7.1(A)(2)

       I certify that I met and conferred with opposing counsel in a good faith effort to resolve or

narrow this issue. Defendants have consented to the filing of this Motion.

                                                     /s/ Daniel Carmeli
             Case 1:19-cv-11457-IT Document 107 Filed 04/15/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I certify that on this 15th day of April, 2020, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.


                                                      /s/ Daniel Carmeli
